DETAILED ACTION
Response to Amendment
The previous claim objections have been overcome.
In light of the amended claims, the claims have overcome the previous 35 U.S.C. 101 rejections.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 03/25/2022, the following has occurred: claims 1, 9, and 17 have been amended; claims 2-8, 10-16, and 18-20 have remained unchanged; and no new claims have been added.
Claims 1-20 are pending.
Effective Filing Date: 02/22/2019

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections:
Applicant has overcome the previous claim objections. Examiner accordingly withdraws these previous objections.

35 U.S.C. 101 Rejections:
Applicant has overcome the 101 issues with the prior claim set via the amendments made to them. Examiner withdraws these previous 101 rejections.

35 U.S.C. 103 Rejections:
Applicant amended the claims and argued with respect to these amendments. Applicants arguments have been deemed moot in view of the newly cited art used to address these limitations.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/27/2022 and 04/21/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-7, 9, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0068790 to Fuerst in view of W.O. 2018/094502A1 to Ghourchian further in view of U.S. 2017/0354349 to Mohapatra et al.
As per claim 1, Fuerst teaches a method for condition monitoring, the method comprising:
--storing the generated activity data in an activity database that further stores past activity data regarding the individual; (see: paragraphs [0034] and [0036] where the physiological data (activity data) is being stored in a Data Center (activity database) in an embodiment of this invention)
--polling an electronic medical records database for one or more health events each associated with a set of health parameters; (see: paragraphs [0004] and [0030] were at least one physiological characteristic (one or more health events associated with a set of health parameters) retrieved from at least one database is being obtained in real time)
--comparing the stored activity data with the polled health events to identify when the stored activity data matches a set of health parameters associated with an identified one of the health events; (see: paragraph [0004] where the physiological data (activity data) is being compared with at least one pre-determined physiological value associated with the at least one physiological characteristic retrieved from at least one database. A match here is when the activity data matches a condition where these values are higher than a pre-determined threshold) and
--sending a notification over a communication network to a designated device associated with a caregiver based on the match (see: paragraph [0004] where an alert is sent to at least one medical practitioner when the physiological data (activity data) matches a condition where these values are higher than a threshold).
	Fuerst may not further, specifically teach 1) a method for Wi-Fi-based condition monitoring, the method comprising:
1a) --collecting recorded channel state information (CSI) metadata from a Wi-Fi access point located in proximity to a monitored space; and
1b) --determining one or more patterns of the CSI metadata to generate distinguishing activity data regarding one or more trips taken by an individual to a designated room in a monitored space.

Ghourchian teaches:
1) --a method for Wi-Fi-based condition monitoring, (see: paragraphs [0005] [0041] where wireless signals are being monitored. Wireless signals as wifi is taught in [0054] of Fuerst) the method comprising:
1a) --collecting recorded channel state information (CSI) metadata from a Wi-Fi access point located in proximity to a monitored space (see: paragraphs [0033] where there is collecting of wireless signals (such as CSI as described in paragraph [0041]) and applying of analytic and modeling procedures to that collected measurements. Also see: Fig. 6 and paragraphs [0054] and [0055] where the access point is located close to a monitored space. Also see where there is a Wireless signals as wifi is taught in [0054] of Fuerst).
One of ordinary skill at the time of the invention was filed would have found it obvious to use 1) a method for Wi-Fi-based condition monitoring, the method comprising: 1a) collecting recorded channel state information (CSI) metadata from a Wi-Fi access point located in proximity to a monitored space as taught by Ghourchian in the method as taught by Fuerst with the motivations of being a way to surveil people and patients with disabilities (see: paragraph [0002] of Ghourchian).

Mohapatra et al. teaches:
1b) --determining one or more patterns of the CSI metadata to generate distinguishing activity data regarding one or more trips taken by an individual to a designated room in a monitored space (see: paragraph [0044] where there is activity detection by WiFi signals located within a room for a person. Also see: paragraph [0055] where there is a walking detection section that describes that CSI is being used to detect a walking activity, among other activities. Walking patterns are being determined here among other activity patterns).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1b) determine one or more patterns of the CSI metadata to generate distinguishing activity data regarding one or more trips taken by an individual to a designated room in a monitored space as taught by Mohapatra et al. in the method as taught by Fuerst and Ghourchian in combination with the motivation(s) of tracking a person within a space without needing to have the person wear a device (see: paragraph [0003] of Mohapatra et al.).

As per claim 5, Fuerst, Ghourchian, and Mohapatra et al. in combination teaches the method of claim 1, see discussion of claim 1. Fuerst further teaches further comprising:
--polling a threshold database that stores a plurality of sets of threshold parameters, each set associated with at least one of activity criteria, location change criteria, and time criteria; (see: paragraphs [0007] and [0058] where thresholds are being checked from storage for characteristics such as heart rate (which may be an activity criteria))
--comparing the stored activity data to the set of threshold parameters to determine that the stored activity data corresponds to at least one of the sets of threshold parameters; (see: paragraphs [0007] and [0058] where there is a threshold comparison between the predetermined threshold value and the physiological measurement of the user) and
--sending an alert effector action to an alert effector device based on the stored activity data corresponding to at least one of the sets of threshold parameters (see: paragraphs [0007] and [0058] where an alert (an alert effector action) is generated to a medical practitioner (or to their device) in real time).

As per claim 6, Fuerst, Ghourchian, and Mohapatra et al. in combination teaches the method of claim 1, see discussion of claim 1. Fuerst further teaches wherein the health events are associated with at least one of a diagnosis, a health condition, a procedure, or an operation (see: paragraph [0033] where the events are hypoglycemic events which are related to a particular health condition).

As per claim 7, Fuerst, Ghourchian, and Mohapatra et al. in combination teaches the method of claim 1, see discussion of claim 1. Fuerst further teaches wherein at least one of the health parameters include one of average rate of trips to a bathroom, sleep time, and active movement (see: paragraph [0040] where sleep time is a parameter).

As per claim 9, claim 9 is similar to claim 1. Accordingly, Fuerst, Ghourchian, and Mohapatra et al. in combination teaches the limitations of claim 9 in a manner similar to claim 1. Fuerst further teaches a non-transitory computer-readable storage medium having embodied thereon instructions executable by one or more processors to perform a method for condition monitoring (see: paragraph [0051] where there is a storage medium with instructions).

As per claim 13, Fuerst, Ghourchian, and Mohapatra et al. in combination teaches the medium of claim 9, see discussion of claim 9. Fuerst further teaches further comprising instructions executable to:
--poll a threshold database that stores a plurality of sets of threshold parameters, each set associated with at least one of activity criteria, location change criteria, and time criteria; (see: paragraphs [0007] and [0058] where thresholds are being checked from storage for characteristics such as heart rate (which may be an activity criteria))
--compare the stored activity data to the set of threshold parameters to determine that the stored activity data corresponds to at least one of the sets of threshold parameters; (see: paragraphs [0007] and [0058] where there is a threshold comparison between the predetermined threshold value and the physiological measurement of the user) and
--send an alert effector action to an alert effector device based on the stored activity data corresponding to at least one of the sets of threshold parameters (see: paragraphs [0007] and [0058] where an alert (an alert effector action) is generated to a medical practitioner (or to their device) in real time).

As per claim 14, Fuerst, Ghourchian, and Mohapatra et al. in combination teaches the medium of claim 9, see discussion of claim 9. Fuerst further teaches wherein the health events are associated with at least one of a diagnosis, a health condition, a procedure, or an operation (see: paragraph [0033] where the events are hypoglycemic events which are related to a particular health condition).

As per claim 15, Fuerst, Ghourchian, and Mohapatra et al. in combination teaches the medium of claim 9, see discussion of claim 9. Fuerst further teaches wherein at least one of the health parameters include one of average rate of trips to a bathroom, sleep time, and active movement (see: paragraph [0040] where sleep time is a parameter).

As per claim 17, claim 17 is similar to claim 1. Accordingly, Fuerst, Ghourchian, and Mohapatra et al. in combination teaches the limitations of claim 17 in a manner similar to claim 1. Fuerst further teaches a system for Wi-Fi-based condition monitoring, the system comprising:
--a Wi-Fi access point located in proximity to the monitored space; (see: paragraphs [0053] - [0054] where there is WiFi server information and location tracking) and
--a server (see: paragraph [0010] where users are connecting over network servers).
Fuerst may not further, specifically teach:
1) --cloud server.

Ghourchian teaches:
1) --cloud server (see: paragraph [0081] where there is a cloud environment).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a 1) cloud server as taught by Ghourchian for the server as disclosed by Fuerst since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Fuerst teaches of a server thus one could substitute this server for another server in the form of a cloud server to obtain predictable results of using a server. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0068790 to Fuerst in view of W.O. 2018/094502A1 to Ghourchian further in view of U.S. 2017/0354349 to Mohapatra et al. as applied to claims 1, 9, and 17, and further in view of U.S. Patent No. 9,867,548 to Le et al.
As per claim 2, Fuerst, Ghourchian, and Mohapatra et al. in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach identifying an activity trend based on the retrieved activity data and the past activity data, and storing the identified activity trend in the activity database.

Le et al. teaches:
--identifying an activity trend based on the retrieved activity data and the past activity data, (see: column 10, lines 49-54 where there is trend data being determined using current bioelectrical signal data and past bioelectrical signal data) and storing the identified activity trend in the activity database (see: column 17, lines 18-20 where analyses (which would include the trend determination) are stored in data storage (activity database)).
One of ordinary skill at the time of the invention was filed would have found it obvious to identify an activity trend based on the retrieved activity data and the past activity data, and storing the identified activity trend in the activity database as taught by Le et al. in the method as taught by Fuerst, Ghourchian, and Mohapatra et al. in combination with the motivation(s) of providing insights into needs of a particular demographic (see: column 1, lines 35-38 of Le et al.).

As per claim 10, Fuerst, Ghourchian, and Mohapatra et al. in combination teaches the medium of claim 9, see discussion of claim 9. The combination may not further, specifically teach instructions executable to identify an activity trend based on the retrieved activity data and the past activity data, and to store the identified activity trend in the activity database.

Le et al. teaches:
--instructions executable to identify an activity trend based on the retrieved activity data and the past activity data, (see: column 10, lines 49-54 where there is trend data being determined using current bioelectrical signal data and past bioelectrical signal data) and to store the identified activity trend in the activity database (see: column 17, lines 18-20 where analyses (which would include the trend determination) are stored in data storage (activity database)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have instructions executable to identify an activity trend based on the retrieved activity data and the past activity data, and to store the identified activity trend in the activity database as taught by Le et al. in the medium as taught by Fuerst, Ghourchian, and Mohapatra et al. in combination with the motivation(s) of providing insights into needs of a particular demographic (see: column 1, lines 35-38 of Le et al.).

As per claim 18, Fuerst, Ghourchian, and Mohapatra et al. in combination teaches the system of claim 17, see discussion of claim 17. The combination may not further, specifically teach wherein the cloud server further identifies an activity trend based on the retrieved activity data and the past activity data, and stores the identified activity trend in the activity database.

Le et al. teaches:
--wherein the cloud server further identifies an activity trend based on the retrieved activity data and the past activity data, (see: column 10, lines 49-54 where there is trend data being determined using current bioelectrical signal data and past bioelectrical signal data) and stores the identified activity trend in the activity database (see: column 17, lines 18-20 where analyses (which would include the trend determination) are stored in data storage (activity database)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the cloud server further identifies an activity trend based on the retrieved activity data and the past activity data, and stores the identified activity trend in the activity database as taught by Le et al. in the system as taught by Fuerst, Ghourchian, and Mohapatra et al. in combination with the motivation(s) of providing insights into needs of a particular demographic (see: column 1, lines 35-38 of Le et al.).

Claims 3-4, 11-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0068790 to Fuerst in view of W.O. 2018/094502A1 to Ghourchian further in view of U.S. 2017/0354349 to Mohapatra et al. as applied to claims 1, 9, and 17, and further in view of U.S. 2018/0008207 to Sarkela et al.
As per claim 3, Fuerst, Ghourchian, and Mohapatra et al. in combination teaches the method of claim 1, see discussion of claim 1. Fuerst further teaches sending a second notification to the designated device based on a match between the stored activity data and the set of custom health parameters (see: paragraph [0004] where an alert is sent to at least one medical practitioner when the physiological data (activity data) matches a condition where these values are higher than a threshold. Also see: paragraph [0039] where the triggers for an alarm (alerts) can be adjusted).
The combination of Fuerst, Ghourchian, and Mohapatra et al. may not further, specifically teach wherein polling the electronic medical records database includes polling a caregiver database that stores a set of custom health parameters associated with at least one of the health events.

Sarkela et al. teaches:
--wherein polling the electronic medical records database includes polling a caregiver database that stores a set of custom health parameters associated with at least one of the health events (see: paragraphs [0034] and [0039] where proactive inputs provided by the physician to dynamically adjust the thresholds for various parameters sensed by the monitoring device. Also see: paragraph [0040] were the proactive inputs are stored in storage media (a caregiver database)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein polling the electronic medical records database includes polling a caregiver database that stores a set of custom health parameters associated with at least one of the health events as taught by Sarkela et al. in the method as taught by Fuerst, Ghourchian, and Mohapatra et al. in combination with the motivation(s) of reducing the number of alarms being triggered for clinically irrelevant events (see: paragraph [0005] of Sarkela et al.).

As per claim 4, Fuerst, Ghourchian, Mohapatra et al., and Sarkela et al. in combination teaches the method of claim 3, see discussion of claim 3. Fuerst, Ghourchian, and Mohapatra et al. in combination may not further, specifically teach receiving one or more updates to the custom health parameters over the communication network from the designated device.
Sarkela et al. further teaches receiving one or more updates to the custom health parameters over the communication network from the designated device (see: paragraphs [0022] and [0034] where there is dynamic adjusting of parameters using wireless connections).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 3, and incorporated herein.

As per claim 11, Fuerst, Ghourchian, and Mohapatra et al. in combination teaches the medium of claim 9, see discussion of claim 9. Fuerst further teaches instructions executable to send a second notification to the designated device based on a match between the stored activity data and the set of custom health parameters (see: paragraph [0004] where an alert is sent to at least one medical practitioner when the physiological data (activity data) matches a condition where these values are higher than a threshold. Also see: paragraph [0039] where the triggers for an alarm (alerts) can be adjusted).
The combination of Fuerst, Ghourchian, and Mohapatra et al. may not further, specifically teach wherein polling the electronic medical records database includes polling a caregiver database that stores a set of custom health parameters associated with at least one of the health events.

Sarkela et al. teaches:
--wherein polling the electronic medical records database includes polling a caregiver database that stores a set of custom health parameters associated with at least one of the health events (see: paragraphs [0034] and [0039] where proactive inputs provided by the physician to dynamically adjust the thresholds for various parameters sensed by the monitoring device. Also see: paragraph [0040] were the proactive inputs are stored in storage media (a caregiver database)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein polling the electronic medical records database includes polling a caregiver database that stores a set of custom health parameters associated with at least one of the health events as taught by Sarkela et al. in the medium as taught by Fuerst, Ghourchian, and Mohapatra et al. in combination with the motivation(s) of reducing the number of alarms being triggered for clinically irrelevant events (see: paragraph [0005] of Sarkela et al.).

As per claim 12, Fuerst, Ghourchian, Mohapatra et al., and Sarkela et al. in combination teaches the medium of claim 11, see discussion of claim 11. Fuerst, Ghourchian, and Mohapatra et al. in combination further teaches instructions executable to receive one or more updates to the custom health parameters over the communication network from the designated device.
Sarkela et al. further teaches instructions executable to receive one or more updates to the custom health parameters over the communication network from the designated device (see: paragraphs [0022] and [0034] where there is dynamic adjusting of parameters using wireless connections).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 11, and incorporated herein.

As per claim 19, Fuerst, Ghourchian, and Mohapatra et al. in combination teaches the system of claim 17, see discussion of claim 17. Fuerst further teaches wherein the cloud server further sends a second notification to the designated device based on a match between the stored activity data and the set of custom health parameters (see: paragraph [0004] where an alert is sent to at least one medical practitioner when the physiological data (activity data) matches a condition where these values are higher than a threshold. Also see: paragraph [0039] where the triggers for an alarm (alerts) can be adjusted).
The combination of Fuerst, Ghourchian, and Mohapatra et al. may not further, specifically teach wherein the cloud server polls the electronic medical records database by polling a caregiver database that stores a set of custom health parameters associated with at least one of the health events.

Sarkela et al. teaches:
--wherein the cloud server polls the electronic medical records database by polling a caregiver database that stores a set of custom health parameters associated with at least one of the health events (see: paragraphs [0034] and [0039] where proactive inputs provided by the physician to dynamically adjust the thresholds for various parameters sensed by the monitoring device. Also see: paragraph [0040] were the proactive inputs are stored in storage media (a caregiver database)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the cloud server polls the electronic medical records database by polling a caregiver database that stores a set of custom health parameters associated with at least one of the health events as taught by Sarkela et al. in the system as taught by Fuerst, Ghourchian, and Mohapatra et al. in combination with the motivation(s) of reducing the number of alarms being triggered for clinically irrelevant events (see: paragraph [0005] of Sarkela et al.).

Claims 8, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0068790 to Fuerst in view of W.O. 2018/094502A1 to Ghourchian further in view of U.S. 2017/0354349 to Mohapatra et al. as applied to claims 1, 9, and 17, and further in view of U.S. 2012/0053472 to Tran.
As per claim 8, Fuerst, Ghourchian, and Mohapatra et al. in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach translating the activity data into a radio map based on Wi-Fi signal strengths at a plurality of locations within the space, the radio map indicating movement of the individual among the locations.

Tran teaches:
--translating the activity data into a radio map based on Wi-Fi signal strengths at a plurality of locations within the space, (see: paragraphs [0022] and [0083] where there is a translation of movement into a mapped location) the radio map indicating movement of the individual among the locations (see: paragraphs [0022] and [0083] where there is a translation of movement into a mapped location).
One of ordinary skill at the time of the invention was filed would have found it obvious to translate the activity data into a radio map based on Wi-Fi signal strengths at a plurality of locations within the space, the radio map indicating movement of the individual among the locations as taught by Tran in the method as taught by Fuerst, Ghourchian, and Mohapatra et al. in combination with the motivation(s) of providing continuous supervision for a patient (see: paragraphs [0001] and [0002] of Tran).

As per claim 16, Fuerst, Ghourchian, and Mohapatra et al. in combination teaches the medium of claim 9, see discussion of claim 9. The combination may not further, specifically teach instructions executable to translate the activity data into a radio map based on Wi-Fi signal strengths at a plurality of locations within the space, the radio map indicating movement of the individual among the locations.

Tran teaches:
--instructions executable to translate the activity data into a radio map based on Wi-Fi signal strengths at a plurality of locations within the space, (see: paragraphs [0022] and [0083] where there is a translation of movement into a mapped location) the radio map indicating movement of the individual among the locations (see: paragraphs [0022] and [0083] where there is a translation of movement into a mapped location).
One of ordinary skill at the time of the invention was filed would have found it obvious to have instructions executable to translate the activity data into a radio map based on Wi-Fi signal strengths at a plurality of locations within the space, the radio map indicating movement of the individual among the locations as taught by Tran in the medium as taught by Fuerst, Ghourchian, and Mohapatra et al. in combination with the motivation(s) of providing continuous supervision for a patient (see: paragraphs [0001] and [0002] of Tran).

As per claim 20, Fuerst, Ghourchian, and Mohapatra et al. in combination teaches the system of claim 17, see discussion of claim 17. The combination may not further, specifically teach wherein the cloud server further translates the activity data into a radio map based on Wi-Fi signal strengths at a plurality of locations within the space, the radio map indicating movement of the individual among the locations.

Tran teaches:
--wherein the cloud server further translates the activity data into a radio map based on Wi-Fi signal strengths at a plurality of locations within the space, (see: paragraphs [0022] and [0083] where there is a translation of movement into a mapped location) the radio map indicating movement of the individual among the locations (see: paragraphs [0022] and [0083] where there is a translation of movement into a mapped location).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the cloud server further translates the activity data into a radio map based on Wi-Fi signal strengths at a plurality of locations within the space, the radio map indicating movement of the individual among the locations as taught by Tran in the medium as taught by Fuerst, Ghourchian, and Mohapatra et al. in combination with the motivation(s) of providing continuous supervision for a patient (see: paragraphs [0001] and [0002] of Tran).

Additional Relevant Reference
Examiner would also like to cite U.S. 2020/0397365 to Zhang et al. as an additional, relevant reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626